UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8134


ZACHARY VINCENT MILLER, a/k/a Zachary V. Miller,

                Petitioner – Appellant,

          v.

LEVERN COHEN, Warden, Ridgeland Correctional Institution,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cv-03729-GRA)


Submitted:   April 12, 2010                     Decided:   June 2, 2010


Before MOTZ, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zachary Vincent Miller, Appellant Pro        Se. Alphonso Simon, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF           SOUTH CAROLINA, Columbia,
South Carolina, Donald John Zelenka,         Deputy Assistant Attorney
General, Columbia, South Carolina, for      Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Zachary      Vincent        Miller     seeks      a     certificate       of

appealability to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing his 28

U.S.C. § 2254 (2006) petition.               A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional    right.”         28    U.S.C.      § 2253(c)(2)        (2006).       A

prisoner     satisfies     this        standard      by     demonstrating          that

reasonable    jurists     would    find      that    any     assessment      of     the

constitutional   claims     by    the    district     court        is   debatable    or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.             Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                           We have

independently reviewed the record and conclude that Miller has

not made the requisite showing.               Accordingly, we deny Miller’s

application for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in     the    materials        before    the    court    and

argument would not aid the decisional process.

                                                                            DISMISSED




                                         2